 



EXHIBIT 10.24

Monsanto Company Recoupment Policy
(adopted by the Board of Directors on Oct. 24, 2006)

In the event the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under the securities laws, as a result of misconduct (as determined
by the members of the Board of Directors who are considered “independent” for
purposes of the listing standards of the New York Stock Exchange) each of the
Company’s “Specified Executive Officers” shall reimburse the Company for any
incentive award made to such executive officer on the basis of having met or
exceeded specific targets for performance periods occurring in whole or in part
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement for periods beginning
after August 31, 2006. For purposes of this policy, (i) the term “incentive
awards” means awards under the Company’s Annual Incentive Plans and Long-Term
Incentive Plans, the amount of which is determined in whole or in part upon
specific performance targets relating to the financial results of the Company;
and (ii) the term “Specified Executive Officers” means the Company’s President
and Chief Executive Officer; Executive Vice President and Chief Financial
Officer; Executive Vice President and Chief Technology Officer; Executive Vice
President, North America Commercial; Executive Vice President, International
Commercial; Executive Vice President, Manufacturing; Senior Vice President,
Secretary and General Counsel; and Vice President and Controller. From and after
September 1, 2006, the award statement or terms and conditions of any incentive
award by the Company to a Specified Executive Officer shall include a provision
incorporating the requirements of this policy.

